Citation Nr: 0708235	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-26 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the left knee, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated as 10 
percent disabling.  

3.  Entitlement to service connection for a bilateral hip 
disability, claimed secondary to the service-connected 
bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel




INTRODUCTION

The veteran had active duty service from September 1985 to 
February 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In March 2003, the RO denied the claim of entitlement to an 
increased rating for internal derangement of the left knee, 
currently evaluated as 20 percent disabling and entitlement 
to an increased rating for internal derangement of the right 
knee, currently evaluated as 10 percent disabling.  The RO 
also denied the claim of entitlement to service connection 
for a bilateral hip disability, claimed as due to the 
service-connected bilateral knee disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2002, the veteran submitted a personal statement 
which indicated that he desired a VA compensation and pension 
examination due to the "continuous deterioration" of his 
service-connected knee disabilities.  He noted that he 
developed pain in his right and left hip as a result of his 
service-connected knee disabilities.  In other statements 
submitted during the appeal period, the veteran continued to 
assert that the knee disabilities deteriorated considerably.  

The veteran underwent his last VA examination in February 
2003.  The February 2003 examination report shows that the 
examiner reported the veteran's history of injury to the 
knees and his history of knee surgery.  Upon examination, the 
veteran was diagnosed as having residual pain syndrome from a 
prior anterior cruciate ligament reconstruction of the left 
knee and mild patellofemoral syndrome of the right knee.  

The Board notes that the veteran's knees were last examined 
by VA more than four years ago, and thus, a new VA 
examination assessing the current level of severity of the 
service-connected knees is in order.  If the medical evidence 
of record is insufficient, or, in the opinion of the Board, 
of doubtful weight or credibility, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, he should be 
scheduled to undergo a current VA orthopedic examination in 
order to assess the status of his service-connected left and 
right knee disabilities.  Prior to any examination, all 
outstanding records of pertinent treatment should be 
obtained.

With respect to the issue of service connection for a 
bilateral hip disability, claimed secondary to the service-
connected bilateral knee disabilities, it appears the veteran 
is receiving ongoing treatment at the Northport, New York, VA 
Medical Center (VAMC).  Per an August 2003 statement and the 
June 2004 substantive appeal, the veteran has indicated that 
he has been seen at the Northport VAMC for the claimed 
bilateral hip condition.  He further noted that Dr. Bacht, 
who is a VA doctor at this VAMC, examined him about 8 weeks 
prior to his last VA examination in February 2003, and 
informed him that the early arthritis of the left hip that he 
currently has is related to the service-connected knees.  
Following a review of the record, it does not appear that any 
VA treatment records or notations from Dr. Batch are 
contained within the claims file.  I addition, it does not 
appear that the veteran's treatment records from the 
Northport VAMC dated from April 2004 to the present are of 
record.  As such, the RO should assist the appellant in 
obtaining any additional available related records.

If Dr. Bacht's positive opinion is found, or any other 
medical evidence obtained suggests that there may be a 
relationship between the veteran's reported bilateral hip 
problems and a service-connected condition, the veteran 
should be scheduled for a VA examination discussing the 
etiology of any bilateral hip disability, claimed secondary 
to the service-connected bilateral knee disabilities.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
appellant provide information as to the 
dates and locations of any pertinent 
treatment received from VA or private 
health care providers for his knee 
problems and his hip problems.  With the 
veteran's assistance, records of such 
pertinent treatment should be obtained 
and added to the claims file.  
Specifically noted in this regard are 
records of any treatment at the 
Northport, New York, VA Medical Center 
(VAMC) by Dr. Bacht for the reported 
bilateral hip disability, claimed 
secondary to the service-connected 
bilateral knee disabilities.  All 
identified treatment records from the 
reported VAMC not already contained 
within the claims file should be 
obtained and associated with the claims 
file.  In addition, all other treatment 
records from the Northport VAMC dated 
from April 2004 to the present should 
also be obtained and associated with the 
claims file.  If the search for any 
identified record is not fruitful, the 
claims file must be properly documented 
with information obtained from the VA or 
private facility from which they were 
sought.  Furthermore, the appellant 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claims.  
See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002). 

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
identify his level of impairment 
resulting from the service-connected 
internal derangement of the left and 
right knee disabilities.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folder was reviewed 
prior to the examination.  All necessary 
tests and studies should be conducted in 
order to assess the current severity of 
the service-connected left and right 
knee disabilities, including: (a) x- ray 
studies; and (2) range of motion studies 
(with specific measurements expressed in 
degrees).  

Following a review of the veteran's 
medical records and history, the 
examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected knee disabilities.  If 
arthritis is found, the examiner should 
so state.  The examiner should indicate 
whether disability in either knee 
results in instability, and if so, the 
extent of such instability.  The 
examiner must proffer an opinion as to 
the specific extent and severity of the 
appellant's disabilities, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disabilities, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disability has 
upon daily activities, and the degree of 
functional loss of the affected parts, 
if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected left and right knee 
disabilities have, if any, on his 
earning capacity.  The examiner should 
render an opinion as to whether these 
disabilities have caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  If Dr. Bacht's positive opinion 
regarding the etiology of the claimed 
bilateral hip disability, per the 
veteran's August 2003 statement and the 
June 2004 substantive appeal, is found, 
or if the evidence otherwise suggests 
the possibility of a relationship 
between the reported veteran's hip 
problems and his service-connected knee 
problems, then schedule the veteran for 
a VA examination to evaluate the nature, 
severity, and etiology of the bilateral 
hip disability, claimed secondary to the 
service-connected bilateral knee 
disabilities.  If no hip disorder is 
found by this examiner, the examiner 
should so indicate.  The RO should send 
the claims folder to the examiner for 
review.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the claimed 
disorder.  

Following an examination of the veteran 
and a review of his medical history, 
current records on file (including the 
February 2003 VA examination report 
indicating that it was not likely that 
the veteran's right hip early 
degenerative arthritis is related to the 
service-connected knees), and any 
additional records added to the file 
(such as a statement from Dr. Bacht), 
the VA examiner should render an opinion 
as to whether it is at least as likely 
as not that the veteran has a bilateral 
hip disorder that is related to (due to 
or aggravated by) any aspect of his 
period of service - including his 
service-connected disabilities of the 
knees.  Lastly, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the claimed 
bilateral hip disorder is related to any 
post-service event(s) or diseases, 
including the aging process.  If the 
etiology of the claimed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that 
the VA specialist reconcile any 
contradictory evidence regarding the 
etiology of the claimed hip disorder.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  After completion of the above, the 
RO should readjudicate the issues of 
increased ratings for the service-
connected internal derangement of the 
left and right knees, and service 
connection for bilateral hip disability, 
claimed secondary to the service-
connected bilateral knee disabilities.  
In readjudicating the above increased 
rating claims, the RO should take into 
consideration VAOPGCPREC 9-2004, and 
must discuss the applicability or 
inapplicability of the General Counsel 
opinion to the claims on appeal.  In 
addition, the RO must specifically 
consider the criteria listed in the 
Rating Schedule for arthritis 
(Diagnostic Codes 5003 and 5010), 
recurrent subluxation or lateral 
instability (Diagnostic Code 5257), leg 
limitation of flexion (Diagnostic Code 
5260), and leg limitation of extension 
(Diagnostic Code 5261).  Furthermore, 
the RO should take into consideration 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59, and 
the holding in DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case. 
The veteran need take no action until so informed. The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

